Citation Nr: 0934210	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-11 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy and pes planus, to include as due to aggravation 
of a pre-existing condition.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to a 
service-connected right ankle disability.

3.  Entitlement to an extension of a temporary total 
evaluation based on convalescence for a period starting June 
1, 2004, pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to May 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a temporary total 
rating for convalescence following ankle surgery for the 
period from February 25, 2004, to May 31, 2004; and from a 
December 2004 rating decision which denied an extension of 
the temporary total rating, as well as denied service 
connection for a foot disability and cervical spine 
disability.

The Veteran appeared for a personal hearing before the Board 
in August 2007.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has small fiber neuropathy and pain in both 
feet due to pes cavus which pre-existed service, but was 
increased in severity as a result of active service.

3.  The Veteran experienced an increase in the severity of 
his nonservice-connected degenerative disc disease of the 
cervical spine as a result of his service-connected right 
ankle disability.

4.  The Veteran underwent a fusion of his service-connected 
right ankle in February 2004 and was immobilized due to 
casting until September 2004.


CONCLUSIONS OF LAW

1.  Pes cavus of both feet was aggravated as a result of 
active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2008).

2.  Degenerative disc disease of the cervical spine was 
aggravated by treatment for a service-connected disability.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303 (2008); Allen v. Brown, 7 Vet. App. 439, 
448-449 (1995).  

3.  Criteria for extension of a temporary total disability 
rating for convalescence have been met from June 1, 2004, 
through August 31, 2004.  38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  As such, the 
Board turns to the merits of the Veteran's claims and grants 
each claim for the following reasons.


Bilateral Foot Disability

The Veteran asserts that he developed foot pain during 
service which has increased in severity since that time.  
There has been some question over the years as to the proper 
diagnosis of his foot complaints of pain and numbness, 
including whether he had the congenital disease identified as 
Charcot-Marie-Tooth (CMT) disease.  He most recently 
submitted evidence showing a diagnosis of small fiber 
neuropathy.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
preexisting disease will be presumed to have been aggravated 
by military service when there is an increase in disability 
during such service, unless there is a specific finding that 
the increase is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding 
an aggravation claim, the Board must determine, after having 
found the presence of a preexisting condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  See 38 C.F.R. § 3.306(b).

The Veteran was determined to have pes cavus during his 
period of active service.  Since that time, he has complained 
periodically about pain in his feet and credibly testified 
that he has had pain in his feet since service, but did not 
seek treatment for years because he did not think there was 
really anything that could be done.  In the 1990's, the 
Veteran began experiencing numbness and tingling in his feet 
and has received various diagnoses.  In September 2002, a 
private neurologist determined that the Veteran experienced 
progressive sensory symptoms associated with his high arches.  
Most recently, he was determined to have small fiber 
neuropathy.  Current evidence reveals that he does not have 
CMT.

In December 2008, the Board sent the Veteran's claims folder 
to a private neurophysiology specialist to determine the 
nature and etiology of all foot disabilities.  The specialist 
determined that the Veteran more than likely had bilateral 
pes cavus prior to service and that it was at least as likely 
as not that the Veteran's foot pain was aggravated during 
service.  The specialist noted that the Veteran was treated 
during service following repetitive foot trauma.  The 
specialist was not privy to the documentation of the current 
diagnosis of small fiber neuropathy as it was submitted by 
the Veteran directly to the Board in March 2009.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Following a complete review of the record evidence, the Board 
finds that the Veteran's pes cavus existed prior to service, 
but increased in severity beyond the normal progression of 
the disorder as a result of repetitive trauma during service.  
As such, service connection is warranted for pes cavus.  
Additionally, the medical evidence now includes the diagnosis 
of small fiber neuropathy as an explanation for the Veteran's 
continued complaints of pain and numbness in his feet.  
Because the neurophysiologist's opinion generically describes 
the Veteran's increase in disability as foot pain, the Board 
will resolve all reasonable doubt in his favor and grant 
service connection for small fiber neuropathy associated with 
pes cavus on the basis of aggravation of the underlying pes 
cavus.



Degenerative Disc Disease

The Veteran asserts that he developed neck pain as a result 
of his required use of crutches following surgery for his 
service-connected right ankle disability in February 2004.  
He acknowledges that he may have had a degenerative disorder 
of the cervical spine prior to that time, but credibly 
testified that his symptoms increased in severity during his 
seven-month use of crutches and that his symptoms have 
continued since that time.  The Veteran asserts that, after 
he complained of neck pain in May 2004, he was given a 
different type of crutch.  

Service connection may be granted for a disability medically 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  Effective 
October 10, 2006, VA regulations also provide for the award 
of secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(b)).  Establishing service 
connection on a secondary basis, therefore, requires 
evidence sufficient to show (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Evaluation of a secondarily service-connected 
disability shall be for the degree of disability (but only 
that degree) over and above any disability which may have 
existed prior to aggravation.  The regulatory change made to 
38 C.F.R. § 3.310(b)) was done in response to the United 
States Court of Appeals for Veterans Claims decision in 
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995), which first 
defined the legal entitlement for establishing service 
connection based on aggravation of a nonservice-connected 
disability by a non-service-connected disability.  

Because the Veteran's aggravation claim in this case was 
filed prior to the promulgation of new section 3.310(b) in 
2006, it is not subject to the requirement contained in that 
regulation which states that "VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury."  
Rather, the adjudication of the Veteran's claim for service 
connection based on aggravation of a nonservice-connected 
disability by a non-service-connected disability is solely 
governed by the more favorable standards set forth in the 
Allen decision.  

The evidence clearly shows that the Veteran required surgery 
for his service-connected right ankle disability in February 
2004 and that the Veteran began complaining of neck pain 
shortly thereafter.  Although the foot was doing well, the 
Veteran made complaints of neck and shoulder pain with the 
use of his crutches in May 2004 and subsequent thereto.  
Treatment notes dated in February 2005, following magnetic 
resonance imaging of the cervical spine which showed 
degenerative disc disease, include the notation that the 
symptoms in that area "certainly could have been aggravated 
by use of crutches."  

In October 2004, the Veteran underwent a VA examination and 
complained of pain in the shoulders and neck.  The claims 
folder was reviewed and degenerative disc disease at the C4-
C5, C5-C6, and C6-C7 regions with neuroforaminal narrowing 
was diagnosed.  The examiner opined that the use of crutches 
may have aggravated the pre-existing degenerative disc 
disease.

The Board notes that the Veteran is competent to testify as 
to symptoms such as pain which are non-medical in nature, but 
that he is not competent to render a medical diagnosis.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).  Taking the 
Veteran's credible testimony of an increase in symptoms in 
conjunction with the contemporary medical evidence showing 
complaints of neck and shoulder pain, the current diagnosis 
of degenerative disc disease, and the medical opinions of 
record indicating that the use of crutches aggravated the 
pre-existing disability, the Board resolves all doubt in 
favor of the Veteran and finds that his degenerative disc 
disease of the cervical spine was increased in severity as a 
result of treatment required for his service-connected right 
ankle disability.  As such, service connection for 
degenerative disc disease of the cervical spine is granted 
based on aggravation of this condition by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995).  

Temporary Total Rating

The Veteran contends that he required the same level of 
convalescence for approximately seven months following his 
February 2004 right ankle fusion.  He was granted a temporary 
total rating pursuant to 38 C.F.R. § 4.30 from the date of 
his surgery until May 31, 2004, and requests that the rating 
be extended for three additional months because he was 
immobilized by a cast, followed by a walking cast, and 
required the use of crutches throughout that time.  The 
Veteran credibly testified that he was released from the 
required use of crutches in September 2004.

A total disability rating will be assigned pursuant to 
38 C.F.R. § 4.30 without regard to other provisions of the 
rating schedule when it is established by medical evidence 
that treatment of a service-connected disability resulted in:  
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  An extension of one, two or three months beyond the 
initial three months may be made for the same reasons 
enumerated above.  See 38 C.F.R. § 4.30(b)(1).

The evidence shows that the Veteran underwent right ankle 
fusion in February 2004 and required casting and the use of 
crutches.  He was seen periodically during his period of 
convalescence and his recovery appears to have been 
unremarkable.  The Veteran required the use of crutches 
notwithstanding his being fitted with a walking cast.  When 
seen by a VA examiner in August 2004, the Veteran continued 
to have the walking cast and to need the crutches.  He 
related that he had an appointment the following month to see 
if he could start weight-bearing activities and physical 
therapy.  The September 2004 treatment record is not 
associated with the claims folder, but the Veteran's 
testimony that he was released to walk without crutches at 
that appointment is deemed credible.

When reviewing the evidence as a whole, including the 
Veteran's testimony and treatment notes showing his 
complaints of neck and shoulder pain due to the use of 
crutches through August 2004, the Board finds that the 
Veteran was immobilized by the casting of one major joint and 
entitled to an extension of his temporary total rating 
through August 31, 2004.  As such, an extension for three 
months of a 38 C.F.R. § 4.30 temporary total rating is 
granted from June 1, 2004, through August 31, 2004.


ORDER

Service connection for bilateral pes cavus and associated 
small fiber neuropathy, on the basis of aggravation, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for degenerative disc disease at C4-C5, 
C5-C6, and C6-C7, with neuroforaminal narrowing, on the basis 
of aggravation, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An extension of a temporary total rating pursuant to 
38 C.F.R. § 4.30 is granted from June 1, 2004, through August 
31, 2004, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


